UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofAugust 2015 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND CONNECTED PERSONS All relevant boxes should be completed in block capital letters. 1. Name of the issuer PEARSON PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DTR3.1.2R; (ii) a disclosure made in accordance with LR 9.8.6R(1); or (iii) a disclosure made in accordance with section 793 of the Companies Act 2006. BOTH (i) AND (ii) 3. Name of person discharging managerial responsibilities/director JOHN FALLON 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3and identify the connected person N/A 5. Indicate whether the notification is in respect of a holding of the person referred to in 3or 4above or in respect of a non-beneficial interest1 HOLDING 6 Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES OF 25P EACH 7. Name of registered shareholder(s) and, if more than one, the number of shares held by each of them JOHN FALLON 8. State the nature of the transaction EXERCISE OF OPTIONS UNDER THE COMPANY'S 2 9 Number of shares, debentures or financial instruments relating to shares acquired 1,930 SHARES Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.000235% Number of shares, debentures or financial instruments relating to shares disposed N/A Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A Price per share or value of transaction EXERCISE PRICE £8.056 Date and place of transaction 3 AUGUST 2015 - LONDON Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 293,056 0.03571% Date issuer informed of transaction 5 AUGUST 2015 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes Date of grant N/A Period during which or date on which it can be exercised N/A Total amount paid (if any) for grant of the option N/A Description of shares or debentures involved (class and number) N/A Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A Total number of shares or debentures over which options held following notification N/A Any additional information N/A Name of contact and telephone number for queries: NATALIE DALE ASSISTANT COMPANY SECRETARY Name of duly authorised officer of issuer responsible for making notification NATALIE DALE, ASSISTANT COMPANY SECRETARY Date of notification: 5 August 2015 NOTIFICATION OF TRANSACTIONS OF DIRECTORS/PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY AND CONNECTED PERSONS All relevant boxes should be completed in block capital letters. 1. Name of the issuer PEARSON PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DTR3.1.2R; (ii) a disclosure made in accordance with LR 9.8.6R(1); or (iii) a disclosure made in accordance with section 793 of the Companies Act 2006. BOTH (i) AND (ii) 3. Name of person discharging managerial responsibilities/director TAMARA MINICK-SCOKALO 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3and identify the connected person N/A 5. Indicate whether the notification is in respect of a holding of the person referred to in 3or 4above or in respect of a non-beneficial interest1 HOLDING 6 Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES OF 25P EACH 7. Name of registered shareholder(s) and, if more than one, the number of shares held by each of them TAMARA MINICK-SCOKALO 8. State the nature of the transaction EXERCISE OF OPTIONS UNDER THE COMPANY'S 2 9 Number of shares, debentures or financial instruments relating to shares acquired 990 SHARES (GROSS - SEE ADDITIONAL INFORMATION AT ITEM 23 BELOW) Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.00012% Number of shares, debentures or financial instruments relating to shares disposed 760 SHARES (SEE ADDITIONAL INFORMATION AT ITEM 23 BELOW) Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) 0.00009% Price per share or value of transaction EXERCISE PRICE £9.090 Date and place of transaction 3 AUGUST 2015 - LONDON Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 230 0.00003% Date issuer informed of transaction 5 AUGUST 2015 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes Date of grant N/A Period during which or date on which it can be exercised N/A Total amount paid (if any) for grant of the option N/A Description of shares or debentures involved (class and number) N/A Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A Total number of shares or debentures over which options held following notification N/A Any additional information AS PERMITTED BY THE RULES OF PEARSON'S INTERNATIONAL SHARESAVE PLAN, MS MINICK-SCOKALO ELECTED TO SELL SUFFICIENT OF THE NEWLY-ACQUIRED SHARES TO COVER THE PURCHASE PRICE, LEAVING A NET ACQUISITION OF 230 SHARES. TOTAL NUMBER ACQUIRED: 990 NUMBER SOLD TO COVER EXERCISE COSTS: 760 NET NUMBER RETAINED: 230 Name of contact and telephone number for queries: NATALIE DALE ASSISTANT COMPANY SECRETARY Name of duly authorised officer of issuer responsible for making notification NATALIE DALE, ASSISTANT COMPANY SECRETARY Date of notification: 5 August 2015 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date:05 August 2015 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
